DAVIDSON, Commissioner.
This - purports to be an appeal from a conviction for unlawfully selling and delivering whisky in a dry area.
The record before us contains no final judgment, without which this court lias no jurisdiction to entertain the appeal. 4 Tex.Jur., Sec. 16, p. 32; Sharp v. State, Tex.Crim.App., 219 S.W.2d 810.
*218Accordingly, the state’s motion to dismiss the appeal for lack of jurisdiction is granted, and the appeal is dismissed.
Fifteen days are allowed within which to reinstate the appeal upon a proper showing of a final judgment.
Opinion approved by the Court.